Citation Nr: 9904402	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-42 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946, and from April 1948 to July 1950.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a September 1992 rating decision, 
in which the RO denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  An NOD was 
filed in October 1992, and an SOC issued in April 1993.  The 
veteran filed a substantive appeal also in April 1993.  In 
August 1993, the veteran testified before a hearing officer 
at the VARO in Boston.  Supplemental SOCs were issued in 
February 1994, December 1994, and June 1997.  

The Board notes in addition that, in a June 1997 rating 
decision, the veteran was denied entitlement to service 
connection for tinnitus.  No appeal with respect to that 
decision has yet been perfected, and therefore that issue is 
not in appellate status.  


FINDING OF FACT

The veteran's assertion that his hearing loss had its onset 
during service is not supported by any medical evidence that 
would render the claim for service connection for that 
disability plausible under the law.




CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for hearing loss.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records discloses 
no complaints or findings referable to hearing loss.  

In August 1991, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) in which he filed a claim of 
service connection for bilateral hearing loss. With his claim 
the veteran submitted a Boston VA Outpatient Clinic 
audiogram, dated in August 1991.  The audiogram report 
provided a graph of the testing results rather than numerical 
findings.  This graph, while being difficult to discern 
numerically, does appear to reflect hearing loss.  In 
addition, speech discrimination scores were reported as 84 
percent in the right ear, and 64 percent in the left ear.  

In a September 1992 rating decision, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss.  

In August 1993, the veteran testified before a hearing 
officer at the VARO in Boston.  Under questioning, the 
veteran stated that he had served aboard submarines during 
his first period of enlistment, and that his ears were 
exposed to severe air pressure changes.  He also stated that 
the diesel engines powering the submarines were extremely 
loud, although, after some time, he had became accustomed to 
the noise.  The veteran further testified that he assisted in 
the firing of the submarine's topside guns and that, when 
these guns were put into action, they were extremely loud.  
The veteran also testified that the enemy used depth charges 
against the submarines and, while the noise was bad, and the 
experience nerve-wracking, he never felt it hurt his ears at 
the time, although he now realizes that deafness comes on 
slowly.  His representative stated that, although there was 
no evidence of record to indicate hearing loss within one 
year of separation from service, a cousin of the veteran had 
noted hearing loss about five years after service.

In addition, the veteran reported that his hearing tests 
during that period had consisted of the whispered-voice test, 
and whether he could hear a watch tick.  He noted that, 
sometime between 1950 and 1955, his cousin identified him as 
having a hearing problem, and he was subsequently tested for 
and acquired a hearing aid in 1960.  Thereafter, he took a 
job with the Boston Fire Department, where he reported he 
worked for 30 years, and he noted that the job had not helped 
his hearing.  Furthermore, the veteran stated that many World 
War II submarine veterans were also suffering from hearing 
problems. 

In September 1993, the RO received a statement from a cousin 
of the veteran, Sister Mary Joan Lofgren, CSJ, Assistant 
Director of Religious Education for the Catholic Schools, 
Archdiocese of Boston.  Sister Lofgren noted that she was a 
teacher and certified speech therapist at the Boston School 
for the Deaf.  She reported that, some time between 1964 and 
1969, the veteran had visited her and she had noticed that he 
was not hearing well and was dependent upon lip reading.  She 
had then suggested that he have a hearing test, which he did, 
by a certified audiologist at the Boston School for the Deaf; 
after he was tested, it was recommended he obtain a hearing 
aid.  She noted that the veteran had worn a hearing aid since 
that time.  

In March 1994, the veteran submitted a statement to the RO, 
dated that same month, in which he reported that, after he 
joined the Submarine Veterans of World War II organization, 
he noticed that many of the men suffered from hearing loss.  
He also reported that every hearing specialist who had 
examined him had pointed to high pressure and noise as prime 
causes of hearing loss.  In addition, the veteran noted that 
many sailors had not been taken for submarine school, because 
they had suffered injuries to their ears as a result of pre-
admission high pressure testing.  He reasoned that, if the 
pressure could cause damage to one's ears in the short term, 
then it could be that long-term exposure to high pressure, 
with additional exposure to loud noise, would have a profound 
effect upon a person's hearing.  

In addition to his statement, the veteran enclosed newspaper 
articles from the Patriot-Ledger, concerning the Navy's use 
of radioactive radium on submariners to help the men combat 
extreme discomfort during rapid changes in pressure.  

On September 4, 1996, the veteran underwent an audiological 
examination for VA purposes.  The veteran reported being 
exposed to loud noise while serving aboard submarines in WW 
II, and that he currently suffered from a ringing sound in 
his left ear.  The veteran also reported having sustained a 
basal skull fracture in 1976 during which his left ear drum 
was damaged, and that he underwent surgery to repair the 
eardrum that same year.  On further examination, the 
veteran's auricles and external canals were reported normal 
in both the right and left ears.  The left tympanic membrane 
and tympanous both showed scarring, while the right tympanic 
membrane and tympanous were normal.  The veteran was also 
noted to have had an operation on his left mastoid.  The 
examiner's diagnosis was hearing loss, tinnitus, and left 
scarring of the tympanic membrane.  

On September 5, 1996, the veteran underwent audiological 
testing for VA purposes.  The veteran reported his service 
history, and also noted occupational noise exposure while 
working with the Boston Fire Department.  In addition, the 
veteran noted ear infections in the left ear (AS), the onset 
coming in 1958, with treatment consisting of antibiotics.  He 
reported his last ear infection had been in 1993, accompanied 
by drainage.  The veteran also reported his 1976 basal skull 
fracture.  Furthermore, the veteran noted bilateral periodic 
high pitched ringing, which he indicated began in service.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
60
55
LEFT
80
70
95
95
100

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 54 percent in the left ear.  The 
average puretone threshold for the right ear was reported as 
55, and for the left ear, 90.  

The examiner's diagnosis noted, "Deafness AD [right ear] 
sensory neural.  Deafness AS [left ear] mixed."  
Furthermore, the examiner noted that the exposure to high 
noise levels while in service to diesel submarine engines 
could cause hearing loss and tinnitus.  

II.  Analysis

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals, which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  The United States Supreme Court 
recently declined to review the case.  Epps v. West, 118 S. 
Ct. 2348 (1998).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong. Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Regulatory criteria provide 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991);  38 C.F.R. §§ 3.307, 3.309 
(1998).

With regard to the veteran's contention that he currently 
suffers from a service-related bilateral hearing loss, the 
Board finds that the veteran's claim is not well grounded.  
In reaching this conclusion, the Board notes that, while the 
veteran has provided evidence of a current hearing 
disability, he has not linked the disability to service by 
means of medical evidence.  As reported above, the veteran's 
service medical records are silent for diagnosis or treatment 
of a hearing loss.  While the veteran reported being exposed 
to diesel engine noise and rapid pressure changes while 
aboard submarines during World War II, the first documented 
audiological examination reflecting a hearing loss was in 
August 1991, some 45 years following the veteran's first 
separation from service in 1946, and more than 41 years after 
his final separation in 1950.

The veteran did report that he received a hearing test and 
subsequently began wearing a hearing aid in 1960, but there 
is no record of such an examination in the record.  We 
further note the statement of Sister Mary Joan Lofgren, a 
speech therapist who reported that such a test was conducted 
between 1964 and 1969, by a certified audiologist at the 
Boston School for the Deaf, although she could not remember 
the exact date.  No attempt has been made by the RO to 
acquire this audiological examination.  However, we note that 
the examination was, at a minimum, 12 years after the 
veteran's first military separation in 1948, when he served 
aboard submarines, and the veteran has not reported that the 
examiner was of the opinion at that time that any hearing 
loss was the result of active service.  We appreciate Sister 
Lofgren's helpful statement, but it does not serve to fill 
the remaining gap between service and the first evidence of 
postservice hearing loss.

The Board is also aware that, during the veteran's VA 
examination in September 1996, the examiner opined that the 
veteran's exposure to high noise levels on a diesel powered 
submarine could cause hearing loss and tinnitus.  We find 
that this medical conclusion is not material, in part due to 
its speculative nature, given the length of time the veteran 
has been separated from active service, and his normal 
hearing examination on separation.  See Bostain v. West, 11 
Vet.App. 124, 127-28, quoting Obert v. Brown, 5 Vet.App. 30, 
33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a plausible claim").  See also Warren v. Brown, 6 
Vet.App. 4, 6 (1993) (doctor's statement framed in terms such 
as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Furthermore, the 
medical conclusions reached were based upon history provided 
by the veteran rather than the examiner's direct knowledge of 
the etiology of the condition, see Floyd v. Brown, 9 Vet.App. 
88, 98 (1996), Godfrey v. Brown, 7 Vet.App. 398, 407 (1995).  

We recognize that, in Lee v. Brown, 10 Vet.App. 336 (1997), 
the Court held that cautious language by a physician does not 
always express inconclusiveness.  There, however, the Court 
noted that there was another doctor's statement in the record 
which provided evidentiary support for the otherwise 
speculative statement in issue.  Here, there is no other 
medical evidence tending to support the possibility that 
hearing loss may have been incurred in service.  To the 
contrary, the hearing tests of record in this case exclude 
documented hearing loss at separation, and the VA 
audiological examinations, in addition to the veteran's own 
testimony, noted that the veteran worked for the Boston Fire 
Department for 30 years after service, and suffered trauma to 
his left ear drum in 1973, as well as ear infections in the 
left ear beginning in 1958, with the last being in 1993.  

The Board further notes that the veteran has reported that 
the submarines he served aboard during WW II actively engaged 
and fired on the enemy, and that the topside guns, which he 
manned, were very loud.  It does not appear the RO has made a 
determination as to whether the veteran had "engaged in 
combat with the enemy," nor did the RO discuss the 
applicability of 38 U.S.C. § 1154(b); see also 38 C.F.R. 
§ 3.304(d).  Under those provisions, the Secretary is 
required to accept as sufficient proof of service connection 
satisfactory lay or other evidence, with respect to an injury 
or disease claimed to have been incurred during combat, even 
in the absence of official records to corroborate incurrence 
of the claimed injury or disease, provided that the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service, and to resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).

In this instance however, even assuming the applicability of 
section 1154(b) to the veteran's claim, and assuming that, 
under section 1154(b), he has submitted sufficient evidence 
of both the first and second requirements of a well-grounded 
claim, because section 1154(b) does not obviate the third 
requirement, we find that the veteran is still required to 
submit medical evidence of a causal relationship between his 
current hearing loss and his military service.  The record 
contains no such evidence in this case.  See Wade v. West, 11 
Vet.App. 302, 305-6 (1998).  Therefore, any error by the RO 
in not addressing section 1154(b) was not prejudicial to the 
veteran.  

While the Board does not doubt the sincerity of the veteran's 
contentions, and his belief that his hearing disability is 
service related, our decision must be based on competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service.  However, competent medical 
evidence has not been presented establishing a link with 
service as to the claimed hearing loss.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski; 
Montgomery v. Brown, both supra.  In addition, the veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for bilateral hearing loss, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1997); Rabideau, Montgomery, supra.

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for bilateral hearing loss, 
under the applicable law as interpreted in the Caluza and 
Savage precedents.  Where a claim is not well grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).  

In absence of a well-grounded claim, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993); Grivois v. Brown, 5 Vet.App. 136 (1994).  
Accordingly, as a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for bilateral 
hearing loss must be denied.  See Epps v. Gober, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

